Case 3:20-mj-04709-DEB  *SEALED* Document
          Case 1:20-mj-06687-MPK Document 3-1
                                          2 Filed 10/29/20
                                              Filed 10/30/20 PageID.10
                                                              Page 1 of 2Page 1 of 2
Case 3:20-mj-04709-DEB  *SEALED* Document
          Case 1:20-mj-06687-MPK Document 3-1
                                          2 Filed 10/29/20
                                              Filed 10/30/20 PageID.11
                                                              Page 2 of 2Page 2 of 2
